Motion for an order, pursuant to section 90 of the Judiciary Law of the State of New York, directing the Association of the Bar of the City of New York to divulge to petitioner and his attorneys certain documents and minutes of proceedings relating to the conduct, disbarment and applications for reinstatement of Herman C. Pollack, granted to the extent of directing that there be made available to the moving party and also to Herman C. Pollock all documents called for, but not including those excepted to in the opposing affidavit of Eric Nightingale sworn to February 23, 1961. This disposition is without prejudice to any further application by either the movant or Herman C. Pollack after the material in question has been furnished. In all other respects, the motion is denied. Concur — Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.